Title: C. W. F. Dumas to the Commissioners, 13 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       
        13e. Nov. 1778
       
      
      Les affaires deviennent ici extrêment sérieuses. La résolution (dont ma lettre du 10 vous parle) de refuser les convois aux Matieres marines, n’est pas encore formellement prise ici. On a décidé seulement, que Mercredi prochain on prendra à cet égard une résolution à la pluralité. Mrs. d’Amsterdam ont protesté contre cette pluralité, comme contraire à la Constitution, qui, dans ce cas, demande l’Unanimité; et ils ont fait insérer leur protest dans les Actes. Pour le coup ils se sont vus abandonnés de toutes les autres villes. Mr. Van Berkel a soutenu héroiquement, dans l’Assemblée, les efforts de tous: on peut dire qu’il a eu toute la province, et par conséquent, toute la republique sur le corps, excepté sa ville. Ces Mrs. partirent hier pour Amsterdam, faire rapport au Conseil de la Ville. Si ce Conseil soutient sa Régence, et si le Corps des Marchands éleve de nouveau la voix, comme il y a toute apparence, ils doivent réussir dans leur juste cause. Si le Conseil, contre toute apparence, mollissoit, Mr. V. B. assure qu’il ne reviendra pas ici, mais qu’il laissera faire à qui voudra la triste figure.
      
      Mr. l’Ambassadeur de France a de son côté déclaré verbalement, il y a déjà plusieurs jours, aux principaux personnages du Gouvernement, et par eux à tous les Pensionaires des Villes,—Que le Roi s’attend à ce que la Republique fasse respecter le Pavillon Hollandois, et protege efficacément, et sans renvoi, son Commerce, dans toute l’extension de ses Traités de 1674 &c entr’elle et l’Angleterre, sur la foi desquels pose la confiance accordée à ce Pavillon; et que, si la Republique ne répond point à une si juste attente, et prétend modifier quelque partie de ces Traités au préjudice du Commerce, le Roi est irrévocablement déterminé à priver la nation des faveurs, dont sa Majesté, par pure affection, et sans y être obligée par aucun Traité, l’a fait jouir jusqu’ici dans les Ports de France.
      Je fais part aujourdhui de cela aux Amis d’Amsterdam pour le publier en pleine Bourse.
      Je pars dans une heure pour où ma presence a été jugée nécessaire dans cet intervalle.
      Je suis avec un très grand respect, Messieurs Votre trés humble et trés obéissant serviteur
      
       Dumas
      
     